Citation Nr: 0505044	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-25 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbar segment 
of the spine.

4.  Entitlement to an initial compensable evaluation for the 
residuals of a dislocated left shoulder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from August 1993 to March 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia.

In December 2004, the veteran testified via a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been included in the claims 
folder for review.  The Board notes that during that 
presentation, the veteran, with her accredited 
representative, withdrew her appeal regarding all issues on 
appeal except as indicated on the title page of this 
decision.  In this regard, she provided testimony on the 
remaining four issues.  See 38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2004).

The Board notes that in the veteran's February 2003 notice of 
disagreement, she asked that VA benefits be granted for a 
dermatological disorder.  Development has not occurred on 
this issue and thus it is referred back to the RO for 
additional action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles 
v. Principi, 16 Vet. App. 370 (2002) and Duenas v. Principi, 
18 Vet. App. 512 (2004).  

In this regard, the VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The veteran did undergo a VA general 
medical examination in September 2002, six months after her 
discharge from the US Army.  That examination notes a history 
of wrist problems and different types of headaches.  Since 
that examination, the veteran has proffered testimony 
concerning these two disorders and has advanced contentions 
to the effect that she has received treatment for both 
disabilities since her release from service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).]  A thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) and the veteran's contentions so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case and in 
light of the applicable provisions of the VCAA, it is the 
Board's opinion that special neurology examinations regarding 
the veteran's headaches and right wrist disabilities should 
be afforded the veteran before the Board's decision on the 
merits of her claims is issued.

In reference to the veteran's service-connected back 
disability, the rating criteria for diseases and injuries of 
the spine were amended during the pendency of her appeal.  
With regards to the applicable rating criteria, the rating 
criteria pertaining to intervertebral disc syndrome (IDS) 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2002).  Similarly, the rating criteria 
for diseases and injuries of the spine were recently amended 
effective September 26, 2003.  See 68 Fed. Reg. 54,454-58 
(August 27, 2003).  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to her from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000 (April 10, 2000).  An examination report that contains 
clinical findings addressing the revised rating criteria, 
which includes both orthopedic and neurologic criteria, 
should be accomplished.  Also, the veteran should be apprised 
of these different rating criteria prior to an appellate 
decision.   

With respect to the veteran's left shoulder disability, the 
veteran has complained of pain and repeated dislocation of 
the joint.  Because the examination that was accomplished at 
the beginning of this process does not include this 
information, the Board is of the opinion that another 
examination of the shoulder should be obtained that takes 
into account this information.  Green, supra.

The Board would note one other item that it has found with 
respect to the SOC that was issued in July 2003.  In its 
presentation of 38 C.F.R. § 3.102, the RO quoted the 
following:

	. . . the claimant is required to 
submit evidence sufficient to justify a 
belief in a fair and impartial mind that 
the claim is well grounded. . . . 

The VCAA eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The Board believes that to ensure that there is no confusion 
on this topic, the RO should issue another document that 
provides the to veteran the correct information.  That is, a 
document that does not reference well-grounded claims.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since January 
2002 for the disabilities at issue before 
the Board, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
Board notes that in her testimony before 
the Board, the veteran mentioned that she 
had received treatment through Kaiser 
Permanente.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should arrange for VA 
neurological examinations of the veteran, 
by appropriate specialist(s), for the 
purpose of ascertaining the etiology of 
any found headache disability and any 
disorder of the right wrist.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests and studies should be 
conducted.  

The examiner(s) is asked to express an 
opinion concerning the etiology of any 
found headache disorder and any found 
disability of the right wrist, to include 
carpal tunnel syndrome.  The examiner(s) 
is asked to state whether it is at least 
as likely as not that any such disorder 
is related to any in-service disease or 
injury or the veteran's service in 
general.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing is required to evaluate the 
claimed disorders, such testing or 
examination is to be done before 
completion of the examination reports.

The results proffered by the examiner(s) 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of each examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should be afforded 
orthopedic and neurological examinations, 
by appropriate specialist(s), in order to 
determine the nature and severity of her 
lower back disability.  The examiner 
should be provided with the veteran's 
claims folder and a copy of this Remand 
and should review the veteran's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.  

The appropriate examiner should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  The examiner must detail 
what symptoms and manifestations are 
related to the veteran's service-
connected lumbar back disability.  
Readings should be obtained concerning 
the veteran's range of motion of the 
lower back and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiner should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The orthopedic examiner should also be 
asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or on use.  

If the neurology examiner determines that 
the veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiner(s) for 
review prior to the examination.  The 
results proffered by the examiner(s) must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
It is requested that the results of the 
examination be typed and included in the 
claims folder for review. 

4.  The veteran should also be afforded 
orthopedic and neurological examinations, 
by appropriate specialist(s), to assess 
the nature and severity of her service-
connected left shoulder disability.  

The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to X-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the shoulder along with any other 
manifestations and symptoms produced by 
the condition.  The veteran's shoulder 
should be examined for degrees of range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the shoulder.  Additionally, 
the examiner should be requested to 
determine whether the shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that particular report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection and increased rating 
claims, including any additional evidence 
obtained on remand.  In particular, the 
RO's review for the veteran's low back 
disability should include consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2004); all applicable 
diagnostic codes under 38 C.F.R. § 4.71a, 
pre-August 2002 and the revised IDS and 
spinal rating criteria; and a 
determination as to which are more 
favorable to the veteran.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


